FILED
                             NOT FOR PUBLICATION                             MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NORITA HILWANI,                                   No. 08-71206

               Petitioner,                        Agency No. A096-345-837

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH Circuit Judges.

       Norita Hilwani, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision (“IJ”) denying her application for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

      Substantial evidence supports both the IJ’s finding that the harassment

Hilwani experienced on the street and the incident in which a man stole her

necklace were not on account of a protected ground, see Fisher v. INS, 79 F.3d

955, 962 (9th Cir. 1996) (en banc) (no evidence that persecutors of woman in

violation of Islamic dress standards “knew of her political or religious beliefs”),

and the IJ’s finding that the harm she experienced, even considered in the

aggregate, did not rise to the level of past persecution. See Prasad v. INS, 47 F.3d

336, 339 (9th Cir. 1998).

      In addition, the record does not compel the conclusion that Hilwani, as a

moderate Muslim, has demonstrated a well-founded fear of future persecution even

under disfavored group analysis. Cf. Sael v. Ashcroft, 386 F.3d 922 (9th Cir.

2004). Substantial evidence also supports the IJ’s determination that she did not

meet her burden to show that relocation in Indonesia would not be reasonable. See

8 C.F.R. § 1208.13(b)(3)(i).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71206